NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

                                  :      CIV. NO. 19-15601 (RMB-AMD)
CRAIG ANTHONY JORDAN,             :
                                  :
                 Plaintiff        :
                                  :
     v.                           :            OPINION
                                  :
NEW JERSEY DEP’T OF CORR.,        :
                                  :
                 Defendant        :
                                  :

BUMB, DISTRICT JUDGE

     Plaintiff    Craig   Anthony     Jordan   (“Plaintiff”),   presently

confined in a halfway house, Talbot Hall in Kearny, New Jersey,

filed a civil rights complaint on July 18, 2019. (Compl., ECF No.

1.) Plaintiff applied to proceed in forma pauperis under 28 U.S.C.

§ 1915 (IFP App., ECF No. 1-5 and 1-6). His application establishes

his financial ability to proceed without prepayment of the filing

fee and is granted.

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action    regarding   prison   conditions   and   seeks   redress   from   a

governmental entity, officer or employee of a governmental entity,

28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1)

require courts to review the complaint and sua sponte dismiss any

claims that are (1) frivolous or malicious; (2) fail to state a
claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. For the reasons

discussed below, the Court dismisses the amended complaint without

prejudice.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings   drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
                                   2
556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff alleges the following facts in support of his

complaint. On November 11, 2018, Plaintiff was transferred by bus

from the Camden County Jail to the Central Reception Assignment

Facility (“CRAF.”) (Compl., ECF No. 1, ¶IIIC.) Plaintiff’s hands

and ankles were shackled. (Id.) The bus hit a pothole at high
                                 3
speed. (Compl., ECF No. 1, ¶IIIC.) There were no seat belts on the

bus, and because Plaintiff was shackled he could not brace his

fall. (Compl., ECF No. 1, ¶IIIC.) He suffered injuries on the left

side of his body. (Id., ¶IV.) Plaintiff brought this action under

42 U.S.C. § 1983 against the New Jersey Department of Corrections.1

     B.   Section 1983 Claims

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
          thereof to the deprivation of any rights,
          privileges, or immunities secured by the
          Constitution and laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for
          redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.


1 Plaintiff accuses defendant of negligence. (Compl., ECF No. 1,
¶IIIC.) If Plaintiff is attempting to bring a negligence claim, it
must be filed in state court under the New Jersey Tort Claims Act,
N.J.S.A. 59:1-1 et seq., absent a federal claim in this Court which
may provide supplemental jurisdiction over a state court claim.
See 28 U.S.C. § 1367.
                                 4
Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

     “Section   1983   provides   a       federal   forum   to    remedy   many

deprivations of civil liberties, but it does not provide a federal

forum for litigants who seek a remedy against a State for alleged

deprivations of civil liberties.” Will v. Michigan Dep't of State

Police, 491 U.S. 58, 66 (1989). The Eleventh Amendment bars such

suits against a State unless the State has waived its immunity or

Congress has exercised its power to override that immunity. Id. at

2309-10. Congress, in passing § 1983, did not disturb the States’

sovereign immunity. Id. at 2310. Suits against state agencies or

departments   are   also   proscribed       by   the   Eleventh    Amendment.

Pennhurst v. State School & Hosp. v. Halderman, 465 U.S. 89, 100

(1984). The New Jersey Department of Corrections is a state agency

entitled to immunity. Chavarriaga v. N.J. Dep't of Corr., 806 F.3d

210, 224 n.9 (3d Cir. 2015).

III. CONCLUSION

     The Court will dismiss the complaint based on sovereign

immunity but dismissal is without prejudice to Plaintiff filing on

amended complaint, if Plaintiff can state a claim against another

defendant.



An appropriate order follows.
                                      5
                        s/Renée Marie Bumb
                        RENÉE MARIE BUMB
                        United States District Judge



DATE: October 7, 2019




                          6
